Case 1:17-cv-02230-PAB-MEH
     1:17-cv-02224-PAB-MEH Document 150-3
                                    50 Filed
                                           Filed
                                              11/13/17
                                                 01/24/19
                                                        USDC
                                                          USDC
                                                             Colorado
                                                                Colorado
                                                                       Page
                                                                         Page
                                                                            1 of120
                                                                                  of
                                      20




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

   Civil Action No.: 17-cv-02224-PAB-MEH

   JAMI BORGMANN, an individual;
   JUSTIN BORGMANN, an individual;
   JAMI BORGMANN and JUSTIN BORGMANN on behalf of their two minor children,
   S.B. and E.B.;
   TONY AUYANG, an individual
   MARY RITZ, an individual;
   JAMES RITZ, an individual;
   DEREK BARR, an individual;
   PAIGE BARR, an individual;
   ROBBY ORBANOSKY, an individual;
   JUDITH ORBANOSKY, an individual;
   HANNAH ORBANOSKY, an individual;
   PHILIP WINTERLAND, an individual;
   JOSLYN WINTERLAND, an individual;
   STEVAN ADJEMIAN, an individual;
   ASHLEY ADJEMIAN, an individual,
   KELSY HERRICK, an individual,
   JEFFREY HERRICK, an individual,
   KELSY AND JEFFREY HERRICK on behalf of their three minor children, D.H.,M.H., and
   M.H.

          Plaintiffs,

   v.

   WEYERHAEUSER COMPANY,

          Defendant.


                                    SCHEDULING ORDER


                             1. DATE OF CONFERENCE
                  AND APPEARANCES OF COUNSEL AND PRO SE PARTIES

   Scheduling Conference: November 9, 2017 at 10:30 a.m.

                                                1

                                                                                  Exhibit C
Case 1:17-cv-02230-PAB-MEH
     1:17-cv-02224-PAB-MEH Document 150-3
                                    50 Filed
                                           Filed
                                              11/13/17
                                                 01/24/19
                                                        USDC
                                                          USDC
                                                             Colorado
                                                                Colorado
                                                                       Page
                                                                         Page
                                                                            2 of220
                                                                                  of
                                      20




   Mark W. Nelson, Esq.
   The Nelson Law Firm, L.L.C.
   1740 High Street
   Denver, Colorado 80218
   Telephone: 303-861-0750
   mark@nelsonlawfirm.net
   Counsel for Plaintiffs, Jami and Justin Borgmann, Jami and Justin Borgmann on behalf of their
   two minor children, S.B. and E.B., Tony Auyang, Mary and James Ritz, Derek and Paige Barr,
   Robby and Judith Orbanosky, Hannah Orbanosky, Philip and Joslyn Winterland, Stevan and
   Ashley Adjemian, Kelsy and Jeffrey Herrick, and Kelsy and Jeffrey Herrick on behalf of their
   three minor children D.H., M.H., and M.H. (hereinafter collectively “Plaintiffs” and individually
   by name)

   Craig M. J. Allely, Esq.
   Perkins Coie, L.L.P.
   1900 Sixteenth Street, Suite 1400
   Denver, Colorado 80202
   Telephone: 303-291-2300
   callely@perkinscoie.com
   Counsel for Defendant Weyerhaeuser Company (hereinafter “Defendant”)

                               2. STATEMENT OF JURISDICTION

          The parties agree that this Court has jurisdiction over the claims and defenses in the

   instant matter based on complete diversity of citizenship of the parties and pursuant to 28 U.S.C.

   § § 1332, 1367, 1441, 1446, and D.C. Colo. LCivR 81.1.

                         3. STATEMENT OF CLAIMS AND DEFENSES

          a.      Plaintiffs: Plaintiffs claims in this matter arise out of injuries, damages, and loses

   resulting from defectively designed and manufactured products produced and sold by Defendant

   Weyerhaeuser Company (“Weyerhaeuser” or “Defendant”).                Weyerhaeuser designed and

   manufactured “TJI Joists with Flak Jacket Protection” (hereinafter the “Joists”), then sold and

   distributed Joists for use by homebuilders in new residential construction. The Joists provide the

   foundation of the first floor of a structure, such as a residential dwelling. The Joists were
                                                    2
Case 1:17-cv-02230-PAB-MEH
     1:17-cv-02224-PAB-MEH Document 150-3
                                    50 Filed
                                           Filed
                                              11/13/17
                                                 01/24/19
                                                        USDC
                                                          USDC
                                                             Colorado
                                                                Colorado
                                                                       Page
                                                                         Page
                                                                            3 of320
                                                                                  of
                                      20




   designed to be fire retardant and were manufactured using harmful chemicals including, but not

   limited to, formaldehyde, a carcinogen, which causes a multitude of negative health effects,

   including, but not limited to watery or burning eyes, nose and throat irritation, wheezing

   coughing, breathing difficulties, fatigue, skin rash, allergic reactions and neurological issues.

   Exposure to formaldehyde is also known to cause spontaneous abortion, congenital

   malformations, and premature birth, as well as increased risk of cancer.

           On or about June 14, 2017, Mr. and Mrs. Borgmann purchased a newly constructed home

   located at 4632 Colorado River Dr. in Firestone, Colorado; the home was constructed using the

   Joists. The Borgmanns and their minor Plaintiff children moved into the home on or about June

   14, 2017.

           On or about June 28, 2017, the Ritzes purchased and moved into a newly constructed

   home located at 4633 Colorado River Dr. in Firestone, Colorado; the home was constructed

   using the Joists.

           On or about June 30, 2017, Mr. and Mrs. Orbanosky purchased a newly constructed

   home located at 4667 Lakeside Dr. in Firestone, Colorado; the home was constructed using the

   Joists. The Orbanoskys and their adult daughter, Plaintiff, Hannah Orbanksy, moved into the

   home on or about June 30, 2017.

           On or about May 31, 2017, the Winterlands purchased and moved into a newly

   constructed home located at 6580 Empire Ave., in Frederick, Colorado; the home was

   constructed with the Joists. On or about May 31, 2017, the Winterlands leased a part of their

   home to Joyce Winterland’s adult brother, Plaintiff, Tony Auyang.




                                                   3
Case 1:17-cv-02230-PAB-MEH
     1:17-cv-02224-PAB-MEH Document 150-3
                                    50 Filed
                                           Filed
                                              11/13/17
                                                 01/24/19
                                                        USDC
                                                          USDC
                                                             Colorado
                                                                Colorado
                                                                       Page
                                                                         Page
                                                                            4 of420
                                                                                  of
                                      20




             On or about June 30, 2017, the Adjemians purchased and moved into a newly constructed

   home located at 6584 Empire Ave., Frederick, Colorado; the home was constructed using the

   Joists.

             On or about June 28th, 2017, Mr. and Mrs. Herrick purchased a newly constructed home

   located at 4692 Colorado River Drive Firestone, Colorado; the home was constructed using the

   Joists. The Herricks and their minor Plaintiff children moved into the home on or about June 28,

   2017.

             The Barrs were under contract for a new home and were scheduled to close on June 30,

   2017. However, on June 29, 2017, they were notified that the closing was not going to happen

   due to a “strange odor” in the home. They were thereafter forced to find alternative housing,

   which they did. The Barr’shome was constructed using the Joists.

             With the exception of the Barrs, upon moving into their home, Plaintiffs began suffering

   from burning and watering eyes, nose bleeds, sore throats, headaches, and other various health

   symptoms consistent with exposure to high concentrations of formaldehyde.

             Joslyn Winterland was four-weeks pregnant at the time she moved into her new home

   and began being exposed to extremely high concentrations of formaldehyde from the off-gassing

   Joists. The Winterlands lived in the home for approximately four weeks before being notified of

   the hazardous toxins off-gassing from the Joists at which time they moved out of the home. After

   having moved out of the home, when Mrs. Winterland was nine-weeks pregnant, her physician

   informed her the embryo no longer had a heart beat; Mrs. Winterland was forced to undergo a

   dilation and curettage operation where her cervix was opened up and the embryo removed.




                                                    4
Case 1:17-cv-02230-PAB-MEH
     1:17-cv-02224-PAB-MEH Document 150-3
                                    50 Filed
                                           Filed
                                              11/13/17
                                                 01/24/19
                                                        USDC
                                                          USDC
                                                             Colorado
                                                                Colorado
                                                                       Page
                                                                         Page
                                                                            5 of520
                                                                                  of
                                      20




          Plaintiffs were first notified in late July that there was a problem with the Joists in the

   homes and that the Joists were off-gassing harmful levels of formaldehyde, making it unsafe to

   remain in the homes. Plaintiffs were told to evacuate their home and seek alternative housing

   elsewhere, which they did.

          On July 18, 2017, Weyerhaeuser issued a press release admitting that all of the Joists

   manufactured after December 1, 2016 are defective. Weyerhaeuser knew or should have known

   the Joists were designed and/or manufactured in such a manner that would make them

   unreasonably dangerous for use in new residential construction, such as Plaintiffs’ home.

   Further, Weyerhaeuser had knowledge that the Joists used in Plaintiffs’ home were defective and

   unreasonably dangerous prior to Plaintiffs purchasing and moving into their home. Despite

   having had knowledge of the defective and unreasonably dangerous Joists, Weyerhaeuser failed

   to warn or notify Plaintiffs of the condition of the Joists prior to Plaintiffs purchasing and

   moving into their home.

          As a result of Weyerhaeuser’s actions and inactions, Plaintiffs have lost the use and

   enjoyment of their home for an indefinite amount of time and are being forced to reside in

   temporary housing, causing significant strain on their personal lives and occupations. Further,

   Plaintiffs have sustained, among other things, bodily injuries, emotional distress, lost income,

   damage to real and personal property, and diminution in the value of their home and property.

          Plaintiffs claim Weyerhaeuser is liable as a product manufacturer pursuant to the

   Colorado Product Liability Act, C.R.S. §13-21-401 and §13-21-401. Additionally, Weyerhaeuser

   owed Plaintiffs a duty to act reasonably in the design, manufacture, and sales of the Joists, but




                                                   5
Case 1:17-cv-02230-PAB-MEH
     1:17-cv-02224-PAB-MEH Document 150-3
                                    50 Filed
                                           Filed
                                              11/13/17
                                                 01/24/19
                                                        USDC
                                                          USDC
                                                             Colorado
                                                                Colorado
                                                                       Page
                                                                         Page
                                                                            6 of620
                                                                                  of
                                      20




   Weyerhaeuser breached its duty to Plaintiffs when it designed, manufactures, and sold the Joists

   in a defective condition unreasonably dangerous to Plaintiffs.

          Weyerhaeuser also had a duty to comply with all statutory and regulatory provisions that

   pertained or applied to the design, manufacture, sale, and distribution of the Joists including, but

   no limited to those promulgated by the U.S. Agency for Toxic Substances and Disease Registry

   and the U.S. Centers for Disease Control and Prevention. Plaintiffs are among the class of

   persons designed to be protected by the statutory and regulatory provisions pertaining to

   Weyerhaeuser’s design, manufacture, sale, and distribution of the Joists. Weyerhaeuser breached

   its duty to Plaintiffs and was negligent in its design, manufacture, sale, and distribution of the

   Joists as the Joists off-gassed concentrations of formaldehyde above and beyond the levels

   considered to be safe for humans.

          Plaintiffs further claim Weyerhaeuser owed them the implied warranties of

   merchantability and fitness for a particular use in its design, manufacture, sale, and distribution

   of the Joists. The defective Joists would not pass without exception in the trade or industry and

   therefore constitute a breach of the implied warranty of merchantability. The defective Joists

   were not fit for the intended uses and purposes of new residential construction.

          Weyerhaeuser’s negligence caused an unreasonable risk of harm to Plaintiffs, which

   caused Plaintiffs to be put in fear for their own safety and such fear was shown by physical

   consequence or long continued emotional disturbance, rather than only momentary frights,

   shock, or other similar immediate emotion distress.

          Additionally, Weyerhaeuser was subject to the provisions of the Colorado Consumer

   Protection Act, C.R.S. §6-1-105 et seq. Weyerhaeuser engaged in deceptive trade practices, as

                                                    6
Case 1:17-cv-02230-PAB-MEH
     1:17-cv-02224-PAB-MEH Document 150-3
                                    50 Filed
                                           Filed
                                              11/13/17
                                                 01/24/19
                                                        USDC
                                                          USDC
                                                             Colorado
                                                                Colorado
                                                                       Page
                                                                         Page
                                                                            7 of720
                                                                                  of
                                      20




   defined by the Colorado Consumer Protection Act, C.R.S. §6-1-105 et seq., when it designed,

   manufactured, marketed, sold, and distributed the Joists in a defective condition unreasonably

   dangerous to Plaintiffs, despite its having knowledge of the same. The deceptive trade practices

   include, but may not be limited to: knowingly making a false representation as to the

   characteristics, ingredients, uses, benefits, alterations, or quantities of goods, food, services, or

   property; representing that goods, food, services, or property are of a particular standard, quality,

   or grade, or that goods are of a particular style or model, when it knew or should have known

   that they are of another; and failing to disclose material information concerning goods, services,

   or property which information was known at the time of an advertisement or sale with the intent

   to induce the consumer to enter into a transaction.

          As a result of the Weyerhaeuser’s negligence, defective Joists, breach of warranties,

   negligent infliction of emotion distress, and deceptive trade practices, Plaintiffs have sustained,

   among other things, bodily injuries, emotional distress, lost income, loss of the use and

   enjoyment of their homes, damage to real and personal property, and diminution in the value of

   their home and property, the value of which shall be determined at trial.

          b.      Defendant: Plaintiffs’ claims against Weyerhaeuser fail. In the first place,

   Plaintiffs’ claims, which “presume the existence” of their Purchase and Sale Agreements

   (“PSAs”) with their homebuilder, are subject to mandatory mediation and arbitration pursuant to

   the PSAs. See generally Meister v. Stout, 353 P.3d 916 (Colo. App. 2015). Accordingly,

   Weyerhaeuser has moved to compel arbitration.




                                                    7
Case 1:17-cv-02230-PAB-MEH
     1:17-cv-02224-PAB-MEH Document 150-3
                                    50 Filed
                                           Filed
                                              11/13/17
                                                 01/24/19
                                                        USDC
                                                          USDC
                                                             Colorado
                                                                Colorado
                                                                       Page
                                                                         Page
                                                                            8 of820
                                                                                  of
                                      20




          Plaintiffs’ claims also fail because Weyerhaeuser has already resolved any damages

   caused by the floor joists by agreeing to bear the costs of remediation, as well as temporary

   relocation and other related costs while the remediation occurs.

          As to Plaintiffs’ misrepresentation-based claims, Weyerhaeuser did not sell any joists to

   Plaintiffs, nor did Weyerhaeuser direct any marketing or advertising of the joists to Plaintiffs.

   Further, there is no contract between Weyerhaeuser and Plaintiffs to support Plaintiffs’ implied

   warranty claims.

          Weyerhaeuser denies that the evidence will support Plaintiffs’ claims relating to bodily

   injuries and emotional distress.

                                      4. UNDISPUTED FACTS

          The following facts are undisputed:
      1. Defendant designed and manufactured “TJI® Joists with Flak Jacket® Protection”, then

          sold and distributed Joists for use by homebuilders in new residential construction.

      2. On or about June 14, 2017, Mr. and Mrs. Borgmann purchased a newly constructed home

          located at 4632 Colorado River Dr. in Firestone, Colorado. The home was constructed

          using the Joists. The Borgmanns moved into the home on or about June 14, 2017.

      3. On or about June 28, 2017, the Ritzes purchased and moved into a newly constructed

          home located at 4633 Colorado River Dr. in Firestone, Colorado. The home was

          constructed using the Joists.

      4. On or about June 30, 2017, Mr. and Mrs. Orbanosky purchased a newly constructed

          home located at 4667 Lakeside Dr. in Firestone, Colorado. The home was constructed

          using the Joists. The Orbanoskys moved into the home on or about June 30, 2017.

                                                   8
Case 1:17-cv-02230-PAB-MEH
     1:17-cv-02224-PAB-MEH Document 150-3
                                    50 Filed
                                           Filed
                                              11/13/17
                                                 01/24/19
                                                        USDC
                                                          USDC
                                                             Colorado
                                                                Colorado
                                                                       Page
                                                                         Page
                                                                            9 of920
                                                                                  of
                                      20




      5. On or about May 31, 2017, the Winterlands purchased and moved into a newly

          constructed home located at 6580 Empire Ave., in Frederick, Colorado. The home was

          constructed using the Joists.

      6. On or about June 30, 2017, the Adjemians purchased and moved into a newly constructed

          home located at 6584 Empire Ave., Frederick, Colorado. The home was constructed

          using the Joists.

      7. On or about June 28, 2017, Mr. and Mrs. Herrick purchased a newly constructed home

          located at 4692 Colorado River Drive Firestone, Colorado. The home was constructed

          using the Joists. The Herricks and their three minor children moved into the home on or

          about June 28, 2017.

      8. The Barrs were under contract for a new home and scheduled to close on June 30, 2017.

          The home was constructed using the Joists.

                                 5. COMPUTATION OF DAMAGES

          Plaintiffs: Plaintiffs expect to claim past damages for, among other things, property

   damage, and diminished value of the home, any and all repair and/or replacement expenses, loss

   of the use of any and all portions of the Home, medical bills, attorney fees and litigation costs,

   and any and all other damages or injuries Plaintiffs may have sustained as a result of the incident

   alleged in the Complaint. Plaintiffs expect to claim future damages for, among other things,

   future property damage, and diminished value of the Home, any and all repair and/or

   replacement expenses, loss of the use of any and all portions of the Home, medical bills, attorney

   fees and litigation costs, and any and all other damages or injuries Plaintiffs sustain as a result of

   the incident alleged in the Complaint.

                                                     9
Case 1:17-cv-02230-PAB-MEH
     1:17-cv-02224-PAB-MEH Document 150-3
                                    50 Filed
                                           Filed
                                              11/13/17
                                                 01/24/19
                                                        USDC
                                                          USDC
                                                             Colorado
                                                                Colorado
                                                                       Page
                                                                         Page
                                                                            10 of
                                                                               1020
                                                                                  of
                                       20




          Plaintiffs’ have suffered damages in an amount to be determined at the time of trial. Such

   damages include, but are not limited to:

   BORGMANN RESIDENCE:

   DESCRIPTION:                                                                 AMOUNT:
   Monies paid toward home expenses, including mortgage and HOA fees            $13,867.08
   Monies paid toward utilities                                                 $1,335.75
   (TV/Internet/Security, Gas, Electric, Water/Sewer)
   Furniture replacement costs                                                  $26,753.88
   Monies paid towards gas                                                      $737.54
   Lost income to date                                                          $14,171.82
   Monies paid towards air sampling and testing to date                         $1,740.00
   Medical expenses to date                                                     $280.91
   Monies paid towards dog boarding                                             $5,400.00
   Future out-of-pocket expenses                                                TBD
   Future lost income, medical treatment, medical monitoring & air quality      TBD
   testing
   Post Remediation Diminution                                                  TBD
   Non-economic damages                                                         TBD
   Attorney Fees and Costs                                                      TBD

                                                                        Total: $64,286.98 +
                                                                               TBD


   RITZ RESIDENCE:

   DESCRIPTION:                                                                 AMOUNT:
   Monies paid toward home expenses, including mortgage and HOA fees &          $4,784.68
   Monies paid toward utilities
   (TV/Internet/Security, Gas, Electric, Water/Sewer)
   Monies paid towards hotel expenses                                           $4,593.63
   Monies paid toward housing helpers application fee                           $60.00
   Furniture replacement costs                                                  $21,555.00
   Monies paid towards gas and car expenses                                     $1,080.00
   Lost income to date                                                          TBD
   Monies paid towards air sampling and testing to date                         $1,708.00
   Medical expenses to date                                                     TBD
   Future out-of-pocket expenses                                                TBD
   Future lost income, medical treatment, medical monitoring & air quality      TBD
   testing
                                                 10
Case 1:17-cv-02230-PAB-MEH
     1:17-cv-02224-PAB-MEH Document 150-3
                                    50 Filed
                                           Filed
                                              11/13/17
                                                 01/24/19
                                                        USDC
                                                          USDC
                                                             Colorado
                                                                Colorado
                                                                       Page
                                                                         Page
                                                                            11 of
                                                                               1120
                                                                                  of
                                       20




   Post Remediation Diminution                                                 TBD
   Non-economic damages                                                        TBD
   Attorney Fees and Costs                                                     TBD

                                                                      Total: $33,781.31 +
                                                                             TBD

   BARR RESIDENCE:

   DESCRIPTION:                                                                AMOUNT:
   Lost equity in previous home                                                $46,615.00
   Monies paid toward storage, utilities and rent for apartment for three      $7,500.00
   months
   Monies paid towards costs for family relocation during daughter’s wedding   $2,985.00
   Monies paid towards travel costs                                            $500.00
   Non-economic damages                                                        TBD
   Attorney Fees and Costs                                                     TBD

                                                                      Total: 57,600.00 +
                                                                             TBD

   ORBANOSKY RESIDENCE:

   DESCRIPTION:                                                                AMOUNT:
   Monies paid toward home expenses, including mortgage and HOA fees           $8,785.80
   Monies paid toward utilities                                                $1,507.25
   (TV/Internet/Security, Gas, Electric, Water/Sewer)
   Furniture replacement costs                                                 TBD
   Monies paid towards gas and car expenses                                    $2,640.00
   Lost income to date                                                         $13,054.53
   Monies paid towards air sampling and testing to date                        $1,708.25
   Medical expenses to date                                                    TBD
   Lost equity in previous home                                                TBD
   Future out-of-pocket expenses                                               TBD
   Future lost income, medical treatment, medical monitoring & air quality     TBD
   testing
   Post remediation diminution                                                 TBD
   Non-economic damages                                                        TBD
   Attorney Fees and Costs                                                     TBD

                                                                      Total: $27,695.83 +
                                                                             TBD

                                                11
Case 1:17-cv-02230-PAB-MEH
     1:17-cv-02224-PAB-MEH Document 150-3
                                    50 Filed
                                           Filed
                                              11/13/17
                                                 01/24/19
                                                        USDC
                                                          USDC
                                                             Colorado
                                                                Colorado
                                                                       Page
                                                                         Page
                                                                            12 of
                                                                               1220
                                                                                  of
                                       20




   WINTERLAND/AUYANG RESIDENCE:

   DESCRIPTION:                                                              AMOUNT:
   Monies paid toward home expenses, including mortgage and HOA fees         $9,691.45
   Monies paid toward utilities                                              $658.00
   (TV/Internet/Security, Gas, Electric, Water/Sewer)
   Furniture replacement costs                                               $22,730.00
   Monies paid towards gas                                                   $1,127.84
   Lost income to date                                                       TBD
   Lost income to date (for rental)                                          $2,000.00
   Monies paid towards air sampling and testing to date                      $1,600.00
   Medical expenses to date                                                  TBD
   Future out-of-pocket expenses                                             TBD
   Future lost income, medical treatment, medical monitoring & air quality   TBD
   testing
   Post Remediation Diminution                                               TBD
   Non-economic damages                                                      TBD
   Attorney Fees and Costs                                                   TBD

                                                                    Total: $37,807.29 +
                                                                           TBD

   ADJEMIAN RESIDENCE:

   DESCRIPTION:                                                              AMOUNT:
   Monies paid toward home expenses, including mortgage and HOA fees         $11,776.00
   Monies paid toward utilities                                              $360.00
   (TV/Internet/Security, Gas, Electric, Water/Sewer)
   Furniture replacement costs                                               $25,000.00
   Monies paid towards gas                                                   $2,122.12
   Lost income to date                                                       $8,000.00
   Monies paid towards air sampling and testing to date                      TBD
   Medical expenses to date                                                  n/a
   Future home cleaning services                                             TBD
   Future out-of-pocket expenses                                             TBD
   Future lost income, medical treatment, medical monitoring & air quality   TBD
   testing
   Post Remediation Diminution                                               TBD
   Non-economic damages                                                      TBD
   Attorney Fees and Costs                                                   TBD

                                                                    Total: $47,258.12 +
                                               12
Case 1:17-cv-02230-PAB-MEH
     1:17-cv-02224-PAB-MEH Document 150-3
                                    50 Filed
                                           Filed
                                              11/13/17
                                                 01/24/19
                                                        USDC
                                                          USDC
                                                             Colorado
                                                                Colorado
                                                                       Page
                                                                         Page
                                                                            13 of
                                                                               1320
                                                                                  of
                                       20




                                                                              TBD

   HERRICK RESIDENCE:

   DESCRIPTION:                                                               AMOUNT:
   Monies paid toward home expenses, including mortgage and HOA fees          $8,235.00
   Monies paid toward utilities                                               TBD
   (TV/Internet/Security, Gas, Electric, Water/Sewer)
   Monies paid towards furniture restocking fees                              $900.00
   Furniture replacement costs                                                TBD
   Monies paid towards gas                                                    $2,404.08
   Lost income to date (Kelsy Herrick)                                        $50,000.00
   Lost income to date (Jeffrey Herrick)                                      TBD
   Monies paid towards air sampling and testing to date                       TBD
   Monies paid towards gas efficient car                                      $24,000.00
   Monies paid toward installed hardwood floors                               $4,600.00
   Future repair/replacement costs for installed hardwood floors              TBD
   Medical expenses to date                                                   TBD
   Future out-of-pocket expenses                                              TBD
   Future lost income, medical treatment, medical monitoring & air quality    TBD
   testing
   Post Remediation Diminution                                                TBD
   Non-economic damages                                                       TBD
   Attorney Fees and Costs                                                    TBD

                                                                      Total: $90,139.08 +
                                                                             TBD

          Defendant: Weyerhaeuser denies that Plaintiffs have any damages. Weyerhaeuser is

   entitled to recover the costs it incurs defending this lawsuit.

                         6. REPORT OF PRECONFERENCE DISCOVERY
                            AND MEETING UNDER FED.R.CIV.P. 26(f)

          a.      Date of Rule 26(f) meeting: The Rule 26(f) conference occurred over several days

   beginning on August 30, 2017 and continuing thereafter, including a face-to-face meeting on

   October 6, 2017. Defendant Weyerhaeuser’s view is that the ongoing conference ended on

   October 19, 2017, when the parties conferred about Defendant Weyerhaeuser’s motion to compel

                                                     13
Case 1:17-cv-02230-PAB-MEH
     1:17-cv-02224-PAB-MEH Document 150-3
                                    50 Filed
                                           Filed
                                              11/13/17
                                                 01/24/19
                                                        USDC
                                                          USDC
                                                             Colorado
                                                                Colorado
                                                                       Page
                                                                         Page
                                                                            14 of
                                                                               1420
                                                                                  of
                                       20




   arbitration.

           b.     The following participated in the Fed. R. Civ. P. 26(f) meeting:

                  Mark W. Nelson, Esq.
                  The Nelson Law Firm, L.L.C.
                  1740 High Street
                  Denver, Colorado 80218
                  Telephone: 303-861-0750
                  Counsel for Plaintiffs, Jami and Justin Borgmann, Jami and Justin Borgmann on
                  behalf of their two minor children, S.B. and E.B., Tony Auyang, Mary and James
                  Ritz, Derek and Paige Barr, Robby and Judith Orbanosky, Hannah Orbanosky,
                  Philip and Joslyn Winterland, Stevan and Ashley Adjemian, Kelsy and Jeffrey
                  Herrick, and Kelsy and Jeffrey Herrick on behalf of their three minor children
                  D.H., M.H., and M.H.

                  Craig M. J. Allely, Esq.
                  Perkins Coie, L.L.P.
                  1900 Sixteenth Street, Suite 1400
                  Denver, Colorado 80202
                  Telephone: 303-291-2300
                  callely@perkinscoie.com
                  Counsel for Defendant Weyerhaeuser Company

           c.     Plaintiffs served their Fed. R. Civ. P. 26(a)(1) disclosures on November 2, 2017.

   As ordered, Weyerhaeuser will provide its Rule 26(a)(1) disclosures on or before November 16,

   2017.

           d.     Proposed Changes, if any, in timing or requirement of disclosures under

   Fed.R.Civ. P. 26(a)(1): Per the Court’s Minute Order dated 11/1/2017 at 11;22 AM, Defendant

   shall submit its initial disclosures on or before 11/16/2017.

           e.     Statement concerning any agreements to conduct informal discovery: The parties

   have already engaged in informal discovery. In particular, counsel for Plaintiffs has provided

   Weyerhaeuser with home purchase agreements for certain of his clients. The parties also have


                                                    14
Case 1:17-cv-02230-PAB-MEH
     1:17-cv-02224-PAB-MEH Document 150-3
                                    50 Filed
                                           Filed
                                              11/13/17
                                                 01/24/19
                                                        USDC
                                                          USDC
                                                             Colorado
                                                                Colorado
                                                                       Page
                                                                         Page
                                                                            15 of
                                                                               1520
                                                                                  of
                                       20




   made other, still-pending requests to each other for informal discovery. The parties will endeavor

   to continue to participate in informal discovery whenever feasible to allow this lawsuit to

   proceed as efficiently as possible.

          f.      Statement concerning any other agreements or procedures to reduce discovery

   and other litigation costs, including the use of a unified exhibit numbering system: The parties

   will work together to reduce discovery and other litigation costs, including through the use of a

   unified exhibit numbering system.

          g.      Statement as to whether the parties anticipate that their claims or defenses will

   involve extensive electronically stored information, or that a substantial amount of disclosure or

   discovery will involve information or records maintained in electronic form: Plaintiffs believe

   that Weyerhaeuser has extensive electronic communication that will need to be disclosed in this

   case, especially concerning when Weyerhaeuser first became aware that the subject joists were

   off-gassing dangerous levels of formaldehyde. In Weyerhaeuser’s view, this is a simple case, and

   Weyerhaeuser has already offered to remediate the alleged problems with the Joists. As a result,

   Weyerhaeuser anticipates that disclosure of only a moderate amount of electronically stored

   information will be necessary in this case. Weyerhaeuser is preserving its electronically stored

   information. Weyerhaeuser will provide a privilege log consistent with Fed. R. Civ. P. 26(b)(5)

   for any privileged documents.

          h.      Statement summarizing the parties’ discussions regarding the possibilities for

   promptly settling or resolving the case: The parties have discussed the possibility of promptly

   setting this lawsuit. Weyerhaeuser, as it has communicated to counsel for Plaintiffs, remains

   open to mediating this dispute. To date, Plaintiffs have declined to mediate unless and until

                                                  15
Case 1:17-cv-02230-PAB-MEH
     1:17-cv-02224-PAB-MEH Document 150-3
                                    50 Filed
                                           Filed
                                              11/13/17
                                                 01/24/19
                                                        USDC
                                                          USDC
                                                             Colorado
                                                                Colorado
                                                                       Page
                                                                         Page
                                                                            16 of
                                                                               1620
                                                                                  of
                                       20




   Weyerhaeuser, in Plaintiffs’ view, demonstrates a genuine interest in meaningful settlement

   discussions.

                                             7. CONSENT

          All parties have not consented to the exercise of jurisdiction of a magistrate judge.

                                  8. DISCOVERY LIMITATIONS

          a.      Modifications which any party proposes to the presumptive numbers of

                  depositions or interrogatories contained in the Federal Rules. The parties do not

                  propose any modifications.

          b.      Limitations which any party proposes on the length of depositions. The parties do

                  not propose any modification to the presumptive limit of one day of 7 hours.

          c.      Limitations which any party proposes on the number of requests for production

                  and/or requests for admission. The parties do not propose any modification to the

                  presumptive limits.

          d.      Other Planning or Discovery Orders: Before filing a motion for an order relating

                  to a discovery dispute, the movant must request a conference with the Court by

                  submitting an email, copied to all parties, to

                  hegarty_chambers@cod.uscourts.gov. See Fed. R. Civ. P. 16, cmt. 2015

                  Amendment..

                                 9. CASE PLAN AND SCHEDULE

          a.      Deadline for Joinder of Parties and Amendment of Pleadings: November 29, 2017

          b.      Discovery Cut-off: Plaintiffs propose June 22, 2018. Defendant proposes

   September 28, 2018. Court: August 1, 2018

                                                    16
Case 1:17-cv-02230-PAB-MEH
     1:17-cv-02224-PAB-MEH Document 150-3
                                    50 Filed
                                           Filed
                                              11/13/17
                                                 01/24/19
                                                        USDC
                                                          USDC
                                                             Colorado
                                                                Colorado
                                                                       Page
                                                                         Page
                                                                            17 of
                                                                               1720
                                                                                  of
                                       20




         c.     Dispositive Motion Deadline: Plaintiffs propose July 27, 2018. Defendant

   proposes November 27, 2018. Court: September 1, 2018

         d.     Expert Witness Disclosure:

                1.     Plaintiffs may need to call experts in the fields of construction, design and

                       manufacturing, chemistry, real estate, medicine, environmental consulting,

                       indoor air quality, and cost of repair. Weyerhaeuser anticipates calling

                       experts in the fields of environmental hygiene, structural engineering,

                       medicine, and any fields necessary for rebuttal.

                2.     The parties propose no limitations regarding use or number of expert

                       witnesses, and expert witness discovery and procedures will be conducted

                       in accordance with the Federal Rules of Civil Procedure.

                3.     The parties shall designate all experts and provide opposing counsel with

                       all information specified in Fed. R. Civ. P. 26(a)(2) on or before:

                       Plaintiffs propose March 23, 2018. Defendant proposes June 22, 2018.

                       Court: June 1, 2018

                4.     The parties shall designate all rebuttal experts and provide opposing

                       counsel with all information specified in Fed. R. Civ. P. 26(a)(2) on or

                       before: Plaintiffs propose April 27, 2018. Defendant proposes August 6,

                       2018. July 1, 2018

         e.     Identification of Persons to Be Deposed: Plaintiffs have not identified any persons

                for deposition at this time, but will likely notice the depositions of at least two

                F.R.C.P. 30(b)(6) witnesses for Weyerhaeuser and F.R.C.P. 30(b)(6) depositions

                                                17
Case 1:17-cv-02230-PAB-MEH
     1:17-cv-02224-PAB-MEH Document 150-3
                                    50 Filed
                                           Filed
                                              11/13/17
                                                 01/24/19
                                                        USDC
                                                          USDC
                                                             Colorado
                                                                Colorado
                                                                       Page
                                                                         Page
                                                                            18 of
                                                                               1820
                                                                                  of
                                       20




                 of Plaintiffs’ builder, Richmond American Homes. Weyerhaeuser anticipates the

                 following depositions:

                        Deponent                           Estimated Length of Deposition
        Each named Plaintiff                         7 hours each
        Any Expert Designated by Plaintiffs          7 hours


         f.      Deadline for interrogatories: Plaintiffs propose May 1, 2018; Defendant proposes

                 August 10, 2018.

         g.      Deadline for Requests for Production of Documents and/or Admissions: Plaintiffs

                 propose May 1, 2018; Defendant proposes August 10, 2018.

                           10. DATES FOR FURTHER CONFERENCES

         a.      Status conferences will be held in this case at the following dates and times:

         b.      A final pretrial conference will be held in this case on November 5, 2018 at 10:00

                 o’clock a.m. A Final Pretrial Order shall be prepared by the parties and submitted

                 to the court no later than seven (7) days before the final pretrial conference.


                               11. OTHER SCHEDULING MATTERS

         a.      Identify those discovery or scheduling issues, if any, on which counsel after a

                 good faith effort, were unable to reach an agreement: None

         b.      The parties anticipate a trial length of 10 days, and the parties have requested a

                 jury trial.

         c.      There are no pretrial proceedings that the parties believe may be more efficiently

                 or economically conducted at an alternative location. However, there are currently

                 three related cases (17-cv-02225-WJM-KLM; 17-cv-02230-CMA-MEH; 17-cv-

                                                   18
Case 1:17-cv-02230-PAB-MEH
     1:17-cv-02224-PAB-MEH Document 150-3
                                    50 Filed
                                           Filed
                                              11/13/17
                                                 01/24/19
                                                        USDC
                                                          USDC
                                                             Colorado
                                                                Colorado
                                                                       Page
                                                                         Page
                                                                            19 of
                                                                               1920
                                                                                  of
                                       20




                  02227-PAB-STV) involving additional plaintiffs with identical claims against

                  Weyerhaeuser, which Plaintiffs believe should be consolidated for all purposes.

                  Weyerhaeuser contends that consolidation is inappropriate because, among other

                  reasons, Weyerhaeuser has moved to compel arbitration with many of the

                  plaintiffs in the other cases.

                        12. NOTICE TO COUNSEL AND PRO SE PARTIES

           The parties filing motions for extension of time or continuances must comply with

   D.C.COLO.LCivR 6.1(c) by submitting proof that a copy of the motion has been served upon the

   moving attorney's client, all attorneys of record, and all pro se parties.

           Counsel will be expected to be familiar and to comply with the Pretrial and Trial

   Procedures or Practice Standards established by the judicial officer presiding over the trial of this

   case.

           With respect to discovery disputes, parties must comply with D.C.COLO.LCivR 7.1(a).

           Counsel and unrepresented parties are reminded that any change of contact information

   must be reported and filed with the Court pursuant to the applicable local rule.

                          13. AMENDMENTS TO SCHEDULING ORDER

           The scheduling order may be altered or amended only upon a showing of good cause.

           DATED at Denver, Colorado, this 13th day of November, 2017.


                                                                  BY THE COURT:


                                                                   S/Michael E. Hegarty
                                                                  United States Magistrate Judge


                                                     19
Case 1:17-cv-02230-PAB-MEH
     1:17-cv-02224-PAB-MEH Document 150-3
                                    50 Filed
                                           Filed
                                              11/13/17
                                                 01/24/19
                                                        USDC
                                                          USDC
                                                             Colorado
                                                                Colorado
                                                                       Page
                                                                         Page
                                                                            20 of
                                                                               2020
                                                                                  of
                                       20




   APPROVED:


   The Nelson Law Firm, LLC                       Perkins Coie, LLP


   /s/ Mark W. Nelson                             /s/ Alexander H. Bailey
   Mark W. Nelson, #27095                         Craig M. J. Allely, #17546
   Wyatt M. Cox, #46679                           Alexander H. Bailey, #45219
   Colleen S. Nelson, #36942                      Daniel Graham, #45185
   1740 High Street                               1900 Sixteenth Street, Suite 1400
   Denver, Colorado 80218                         Denver, Colorado 80202
   Telephone: 303-861-0750                        Telephone: 303-291-2300
   Facsimile: 303-861-0751                        Facsimile: 303-291-2400
   mark@nelsonlawfirm.net                         callely@perkinscoie.com
   wyatt@nelsonlawfirm.net                        dgraham@perkinscoie.com
   colleen@nelsonlawfirm.net                      abailey@perkinscoie.com
   ATTORNEYS FOR PLAINTIFFS                       ATTORNEYS FOR DEFENDANT




                                         20
